NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROSA ISELA TORRES ROSALES; et al.,              Nos. 18-71459
                                                     19-70542
                Petitioners,
                                                Agency Nos.     A206-373-952
 v.                                                             A206-373-953
                                                                A206-373-954
MERRICK B. GARLAND, Attorney                                    A206-373-955
General,                                                        A206-373-956

                Respondent.
                                                MEMORANDUM*

                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                               Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Rosa Isela Torres Rosales and four family members, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

applications for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”) (petition No. 18-71459), and the BIA’s order denying

their motion to reconsider and terminate removal proceedings (petition No. 19-

70542). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We review for abuse of discretion the denial of a motion to

reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny

the petitions for review.

      As to petition No. 18-71459, substantial evidence supports the agency’s

determination that petitioners’ past harm did not rise to the level of persecution.

See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019) (threats alone

rarely constitute persecution); Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000)

(record did not compel the conclusion that death threats rose to the level of

persecution, where petitioner and his family were not physically harmed or

confronted). Substantial evidence also supports the agency’s determination that

petitioners failed to establish their fear of future persecution was objectively

reasonable. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility

of future persecution too speculative). Thus, petitioners’ asylum claim fails.

      Because petitioners failed to establish eligibility for asylum, in this case,

they failed to establish eligibility for withholding of removal. See Zehatye, 453

F.3d at 1190.


                                           2                                       18-71459
      Substantial evidence supports the agency’s denial of CAT relief as to all

petitioners apart from the minor petitioner (A206-373-953), because they failed to

show it is more likely than not they will be tortured by or with the consent or

acquiescence of the government if returned to Mexico. See Aden v. Holder, 589

F.3d 1040, 1047 (9th Cir. 2009).

      We reject as unsupported by the record petitioners’ contentions that the

agency applied an incorrect legal standard, failed to consider evidence, or

otherwise erred in its analysis of their claims.

      As to petition No. 18-71459 and 19-70542, petitioners’ contentions as to

jurisdiction over their removal proceedings under Pereira v. Sessions, ––– U.S. ––

––, 138 S. Ct. 2105 (2018), fail under Karingithi v. Whitaker, 913 F.3d 1158,

1160-62 (9th Cir. 2019) (notice to appear need not include time and date of hearing

to vest jurisdiction in the immigration court).

      In light of this disposition, as to petition No. 19-70542, the BIA did not

abuse its discretion in denying petitioners’ motion to reconsider and terminate. See

Karingithi, 913 F.3d at 1160-62.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITIONS FOR REVIEW DENIED.




                                           3                                  18-71459